 



EXHIBIT 10.72

IRON AGE CORPORATION
Robinson Plaza Three, Suite 400
Pittsburgh, Pennsylvania 15205

      June 26, 2003

Wells Fargo Foothill, Inc.
One Boston Place, Suite 1800
Boston, Massachusetts 02108
Attention: Vice President

        Re: Loan and Security Agreement

Ladies and Gentlemen:

     Reference is made to the Loan and Security Agreement, dated as of
September 23, 2002, as amended by the First Amendment to the Loan and Security
Agreement and Limited Waiver (the “First Amendment”) dated as of May 12, 2003
and the Letter Agreement dated May 29, 2003 (the “Letter Agreement”) (as so
amended and modified, the “Loan Agreement”), each by and among, on the one hand,
the lenders identified on the signature pages thereof (such lenders, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), and Wells Fargo
Foothill, Inc., formerly known as Foothill Capital Corporation, a California
corporation, as the arranger and administrative agent for the Lenders (the
“Agent”), and, on the other hand, Iron Age Corporation, a Delaware corporation
(“Iron Age”), Falcon Shoe Mfg. Co., a Maine corporation (together with Iron Age,
each individually a “Borrower” and collectively, jointly and severally, as
“Borrowers”), and Iron Age Holdings Corporation, a Delaware corporation
(“Parent”). All capitalized terms used herein and not otherwise defined herein
are used herein as defined in the Loan Agreement and the First Amendment.

     Iron Age has (a) notified the Agent of its intentions to (i) pursue a
strategic transaction as previously disclosed in writing by Iron Age to the
Agent and the Lenders (the “Transaction”) and (ii) contemporaneously with the
consummation of the Transaction, exchange all of the Parent Notes and the Iron
Age Notes for new securities of the Parent and Iron Age (the “Note
Restructuring”), and (b) requested that the Agent and the Lenders extend the
Waiver Period under the First Amendment to facilitate the negotiation and
consummation of the Transaction and the Note Restructuring.

     In consideration of such request, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 2

     1.     Waiver Period. Subject to the terms and conditions set forth herein,
Section 9(b) of the First Amendment is hereby amended by replacing “June 26,
2003” in clause (i) therein with “October 31, 2003”.

     2.     Forbearance Fee. The Borrowers shall pay to the Agent for the
account of the Lenders (to be allocated among the Lenders pro rata based upon
the aggregate unpaid principal amount of each Lender’s Advances and Term Loans)
a forbearance fee (the “Forbearance Fee”), which Forbearance Fee shall be
non-refundable, fully earned on the Letter Agreement Effective Date (as
hereinafter defined) and payable as follows:



       (a) an amount equal to $180,921 shall be payable upon execution by the
Loan Parties of this letter agreement; and          (b) an amount equal to
$271,382 shall be payable as follows:               (i) if the Agent and the
Lenders disapprove the Transaction or the Note Restructuring, an amount equal to
$271,382 shall be payable on the date of such disapproval; or    
          (ii) if the Agent and the Lenders approve the Transaction and the Note
Restructuring, (A) an amount equal to $180,921 shall be payable on the date of
such approval and (B) an amount equal to $90,460 shall be payable on the earlier
of October 31, 2003 and the date of consummation of the Transaction and the Note
Restructuring, provided, that if the Transaction and the Note Restructuring are
consummated on or before October 31, 2003, the portion of the Forbearance Fee
set forth in this clause (ii)(B) shall be forgiven.

     3.     Default Interest. Notwithstanding the waivers set forth herein and
in the First Amendment, effective as of June 25, 2003 and continuing during the
remainder of the Waiver Period, (a) all outstanding Obligations shall accrue
interest at the default rate set forth in Section 2.6(c) of the Loan Agreement
and (b) the Letter of Credit fee shall be increased to the default rate set
forth in Section 2.6(c) of the Loan Agreement.

     4.     Transaction and Note Restructuring Documents; Lender Approval;
Borrower Cooperation.



       (a) Transaction and Note Restructuring Agreements. The Loan Parties shall
provide to the Agent and the Lenders, on or before August 25, 2003, the
following agreements (each of which shall be in form customary for agreements of
its type and in substance reasonably satisfactory to the Agent and the Lenders):
              (i) a fully executed, binding agreement to consummate the
Transaction,

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 3



            (ii) written evidence that the ad hoc committee of holders (composed
of Zell and Greenwich Street) of the Parent Notes and Iron Age Notes have agreed
to all of the terms of the Note Restructuring, and               (iii) a binding
commitment of a reputable financial institution to refinance the Obligations in
full upon consummation of the Transaction and the Notes Restructuring.    
     (b) Lender Approval. The Agent and the Lenders shall, reasonably promptly
after receipt of all agreements set forth in clause (a) above, provide notice to
the Loan Parties of their approval or disapproval of the Transaction and the
Note Restructuring, which approval or disapproval shall be in the Agent’s and
the Lenders’ reasonable discretion. In the event that the Agent and the Lenders
disapprove the Transaction and the Note Restructuring, such notice shall
contain, in reasonable detail, the basis for the Agent’s and the Lenders’
disapproval, in which event, the Loan Parties shall have a seven (7) Business
Day period in which to submit to the Agent and the Lenders revised agreements
for reconsideration by the Agent and the Lenders. In the event that, either
initially or upon reconsideration, the Agent and the Lenders approve the
Transaction and the Note Restructuring, then the Loan Parties shall consummate
the Transaction and the Note Restructuring prior to the expiration of the Waiver
Period.          (c) Lender Disapproval. In the event that, upon
reconsideration, the Agent and the Lenders do not approve the Transaction and
the Note Restructuring for any reason, the Loan Parties shall, within seven (7)
Business Days after receipt of notice from the Agent and the Lenders of such
disapproval, provide the Agent and the Lenders with an out-of-court
restructuring plan (the “Restructuring Plan”), which Restructuring Plan shall be
in form and substance satisfactory to the Agent and the Lenders in their
reasonable discretion. In the event the Lenders do not approve the Restructuring
Plan for any reason, then the Waiver Period shall, automatically and without
further notice by any party, terminate and be of no further force or effect.    
     (d) Borrower Cooperation.               (i) The Borrowers’ senior
management and advisors (including, without limitation, FTI Corporate Recovery
(“FTI”)) shall participate in conference calls with the Agent and the Lenders at
least weekly to report on the status of the Transaction, the Note Restructuring
and the Restructuring.               (ii) The Borrowers shall fully cooperate
with the Agent and the Lenders in connection with (A) their review (and approval
or disapproval) of the Transaction, the Note Restructuring and the Restructuring
Plan (if any) and (B) the exercise by the Agent and the Lenders of all rights
and remedies under the Loan Documents and applicable law following any
termination of the Waiver Period.

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 4

     5.     Restructuring Documents; Retention of FTI.



       (a) The Loan Parties shall cause FTI to deliver to the Agent and the
Lenders the following:               (i) On or before July 31, 2003, (A) a
financial forecast business plan through fiscal year 2005 and (B) a preliminary
fiscal liquidity forecast through fiscal year 2005;               (ii) On or
before the earlier of (A) August 15, 2003 and (B) the tenth (10th) Business Day
after request by the Agent, an assessment of the Loan Parties’ capital structure
and restructuring alternatives;               (iii) By Tuesday of each week
commencing on July 1, 2003, a weekly cash forecast for the following 12 week
period, together with a reconciliation of the results for the preceding week
with the weekly cash forecast previously delivered, in a form consistent with
the cash forecasts previously delivered to the Agent and the Lenders; and    
          (iv) By the twentieth (20th) calendar day of each month commencing on
July 20, 2003, monthly reporting packages containing unaudited consolidated
financial statements, balance sheets and cash flow statements, in a form
consistent with the reporting packages previously delivered to the Agent and the
Lenders.          (b) The Agent and the Lenders acknowledge and approve of the
retention by Iron Age of FTI to assist the Loan Parties with respect to the
preparation and delivery of the documents referred to in clause (a) above.

     6.     Financial Covenants.



       (a) The Agent and the Lenders hereby waive during the Waiver Period any
Events of Default arising during the Waiver Period as a result of the Loan
Parties’ failure to comply with the financial covenants set forth in
Sections 7.20(a) and 7.20(b) of the Loan Agreement (the “Additional Limited
Waiver”). Upon expiration of the Waiver Period, the Additional Limited Waiver
shall automatically and without further action terminate and be of no force and
effect, it being understood and agreed that the effect of such termination will
be to permit the Agent and the Lenders to exercise any and all of their rights
and remedies immediately and at any time and from time to time thereafter,
including, without limitation, the right to accelerate the Obligations and
exercise any other remedies set forth in the Loan Agreement, the other Loan
Documents, applicable law and otherwise, in each case, without any notice,
passage of time or forbearance of any kind.



       (b) Subject to the Additional Limited Waiver and the limited waiver in
the First Amendment, the financial covenants set forth in Section 7.20 of the
Loan Agreement shall remain in full force and effect, provided that (i) for
purposes of the

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 5

      calculation of Excess Availability under Section 7.20(d) of the Loan
Agreement, Availability shall be increased by the amount of (A) any Forbearance
Fees and the Lenders’ costs and expenses actually paid by the Borrowers pursuant
to this letter agreement and (B) any expenditures (including, without
limitation, in respect of professional fees, retainers and success fees)
actually made by the Loan Parties in connection with the Transaction and the
Note Restructuring in an aggregate amount not to exceed $750,000, provided that,
if the Agent and the Lenders approve the Transaction and the Note Restructuring,
such amount shall be increased to $1,000,000, and (ii) for purposes of
determining compliance with Section 7.20(e) of the Loan Agreement, commencing
June 30, 2003, (A) cash receipts shall not be less than 85% of Budget and
(B) cash disbursements shall be measured, by line item, on a cumulative basis
from May 30, 2003 through the week then ended.

            7.     Conditions to Effectiveness. The effectiveness of this letter
agreement and the limited waivers set forth herein is subject to the
fulfillment, in a manner satisfactory to the Agent and the Lenders, of each of
the following conditions precedent (the date such conditions are fulfilled or
waived by the Agent and the Lenders is hereafter referred to as the “Letter
Agreement Effective Date”):

                    (a) The representations and warranties contained herein, in
Section 5 of the Loan Agreement and in each other Loan Document and certificate
or other writing delivered to the Agent or any Lender pursuant hereto on or
prior to the Letter Agreement Effective Date shall be true and correct in all
material respects on and as of the Letter Agreement Effective Date as though
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such date).                   (b) No Default or Event of
Default (other than the Existing Defaults) shall have occurred and be continuing
on the Letter Agreement Effective Date, or result from this letter agreement
becoming effective in accordance with its terms.                   (c) The Agent
and the Lenders shall have executed this letter agreement and received a
counterpart of this letter agreement, which bears the signature of each Loan
Party.                   (d) The Borrowers shall have paid to the Agent for the
account of the Lenders in accordance with the Lenders’ respective Pro Rata
Shares (or the Agent may charge the Loan Account pursuant to Section 2.10) that
portion of the Forbearance Fee that is payable upon execution by the Loan
Parties of this letter agreement.                   (e) The Borrowers shall have
paid all out-of-pocket costs and expenses of the Agent and the Lenders in
connection with the preparation, execution and delivery of this letter
agreement, or otherwise payable pursuant to the Loan Agreement and the other
Loan Documents, including, without limitation, the reasonable fees,
disbursements and other charges of counsel to the Agent and each Lender, in each
case,

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 6



  to the extent billed to the Borrowers or otherwise scheduled to be paid on or
before the Letter Agreement Effective Date.

            8.     Legal Expenses. Without limiting any obligation of the
Borrowers as to the payment of the costs or expenses of the Agent and the
Lenders under the Loan Agreement and the other Loan Documents, the Borrowers
agree to pay on demand all of the reasonable costs and expenses (including
reasonable attorneys fees and disbursements) of the Agent and the Lenders in
connection with this letter agreement and the transactions contemplated hereby
(including, without limitation, the Transaction, the Note Restructuring and the
Restructuring).

            9.     Miscellaneous.

                   (a) Continued Effectiveness of the Loan Agreement. Except as
otherwise expressly provided herein, (i) the Loan Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, except that on and after the Letter
Agreement Effective Date (A) all references in the Loan Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Loan Agreement shall mean the Loan Agreement as amended by this letter
agreement and (B) all references in the other Loan Documents to the “Loan
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Loan Agreement shall mean the Loan Agreement as amended by this letter
agreement, (ii) to the extent that the Loan Agreement or any other Loan Document
purports to pledge to the Agent, or to grant to the Agent a security interest in
or lien on, any collateral as security for the Obligations, such pledge or grant
of a security interest or lien is hereby ratified and confirmed in all respects,
and (iii) the execution, delivery and effectiveness of this letter agreement
shall not operate as an amendment of any right, power or remedy of the Agent or
the Lenders under the Loan Agreement or any other Loan Document, nor constitute
an amendment of any provision of the Loan Agreement or any other Loan Document.
                 (b) No Waiver. This letter agreement is not a waiver of, or
consent to, any Default or Event of Default now existing or hereafter arising
under the Loan Agreement or any other Loan Document and the Agent and the
Lenders expressly reserve all of their rights and remedies under the Loan
Agreement and the other Loan Documents, under applicable law or otherwise.    
             (c) Letter Agreement as Loan Document. The Parent and each Borrower
hereby acknowledges and agrees that this letter agreement constitutes a “Loan
Document” under the Loan Agreement. Accordingly, it shall be an Event of Default
under the Loan Agreement if the Parent or any Borrower fails to perform, keep,
or observe any term, provision, condition, covenant, or agreement contained in
this letter agreement or if any representation or warranty made by the Parent or
any Borrower under or in connection with this letter agreement shall have been
untrue, false or misleading in any material respect when made.

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 7

                   (d) Counterparts. This letter agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this letter agreement by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this letter
agreement.                  (e) Governing Law. This letter agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



Wells Fargo Foothill,Inc.
June 26, 2003
Page 8

     This letter agreement (a) supersedes all prior discussions, agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, of the parties with respect thereto, (b) shall be binding upon the
parties and their respective successors and assigns, and (c) may not be relied
upon or enforced by any other person or entity. If this letter agreement becomes
the subject of a dispute, each of the parties hereto hereby waives trial by
jury. This letter agreement may be amended, modified or waived only in a writing
signed by the parties hereto.

              Very truly yours,               IRON AGE CORPORATION              
By:            

--------------------------------------------------------------------------------

        Name:         Title:               FALCON SHOE MFG. CO.              
By:            

--------------------------------------------------------------------------------

        Name:         Title:

Consented to and agreed
as of the date first above written:

IRON AGE HOLDINGS CORPORATION

      By:        

--------------------------------------------------------------------------------

    Name     Title:

IRON AGE INVESTMENT COMPANY

      By:        

--------------------------------------------------------------------------------

    Name:     Title:

IA VISION ACQUISITION, CO.

      By:        

--------------------------------------------------------------------------------

    Name:     Title:

 